03/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0603


                                      DA 19-0603
                                   _________________

DENNIS BURMASTER, Personal Representative
of the ESTATE OF ROBERT W. BURMASTER,
Deceased,

             Plaintiff and Appellee,
                                                                   ORDER
    v.
DONALD A. RADFORD and CLAUDIA L.
RADFORD,

          Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Donald and Claudia Radford, to all
counsel of record, and to the Honorable Shane Vannatta, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 18 2020